           Case 1:16-cv-11078-LTS Document 61 Filed 04/12/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



  JENNIFER KATZ, PERSONAL
  REPRESENTATIVE OF THE ESTATE OF                                   C.A. NO. 1:16-CV-11078
  DONALD COHEN,

           Plaintiff,

           v.

  GOLDEN GATE NATIONAL
  SENIOR CARE, LLC, and GNSC
  CHESTNUT HILL, LLC,

           Defendants.


DEFENDANTS’ MOTION TO STRIKE LANCE YOULES AS AN EXPERT OR, IN THE
        ALTERNATIVE, TO PRECLUDE HIM FROM TESTIFYING

        NOW COME the defendants, Golden Gate National Senior Care, LLC & GGNSC Chestnut

Hill, LLC (collectively “defendants”), and respectfully move this Honorable Court strike Lance

Youles’s expert report and as preclude him from offering expert testimony. As grounds thereof,

the defendants state:

            1. Lance Youles has no training, knowledge, experience, or familiarity with
               the nursing standard of care;
            2. Lance Youles has previously admitted in deposition testimony that he is not
               qualified to offer expert testimony as to the nursing standard of care;
            3. Lance Youles has previously admitted in deposition testimony that he is
               unfamiliar with the staffing requirements for nursing homes in
               Massachusetts;
            4. The medical malpractice tribunal ruled against the plaintiff in this matter,
               where the only expert testimony was that of Lance Youles and the
               defendants’ only argument was that Lance Youles was unqualified.
            5. The federal and statute nursing home regulations do not provide for a
               private cause of action and do not set the standard of care.
            6. Mr. Youles is unqualified to provide expert testimony as to the nursing
               home regulations in Massachusetts.


10057595\1522651v.1
           Case 1:16-cv-11078-LTS Document 61 Filed 04/12/19 Page 2 of 3




            7. Mr. Youles is unqualified to provide an expert opinion as to medical
               causation because he is not a clinician.
        WHEREFORE, the defendants respectfully request that this Honorable Court enter an

order precluding Lance Youles from testifying as an expert at trial as to the standard of care

applicable to this medical malpractice case and to the extent that he is being disclosed to testify

regarding the proper staffing of a skilled nursing facility. In the alternative, the defendants

respectfully request that this Honorable Court conduct a Daubert hearing on the admissibility of

Mr. Youles’s testimony.


Respectfully submitted,

The Defendants,

GOLDEN GATE NATIONAL
SENIOR CARE, LLC, and
GNSC CHESTNUT HILL, LLC

By their Attorneys,

     /s/ Justin L. Amos
Joseph M. Desmond (BBO# 634883)
Justin L. Amos (BBO# 697232)
MORRISON MAHONEY, LLP
250 Summer Street
Boston, MA 02210
Tel. (617) 439-7500
Fax (617) 342-4981
jdesmond@morrisonmahoney.com
jamos@morrisonmahoney.com


Dated: April 12, 2019




                                                2
10057595\1522651v.1
           Case 1:16-cv-11078-LTS Document 61 Filed 04/12/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will

be sent to those indicated as non-registered participants on April 12, 2019


 /s/ Justin L. Amos




                                                 3
10057595\1522651v.1
